                      Case 18-19441-EPK       Doc 619       Filed 03/01/19    Page 1 of 4




         ORDERED in the Southern District of Florida on March 1, 2019.




                                                              Erik P. Kimball, Judge
                                                              United States Bankruptcy Court
_____________________________________________________________________________
                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION

        In re:

        160 Royal Palm, LLC,                                Case No. 18-19441-EPK

              Debtor.                                       Chapter 11
        ____________________________________/

                 ORDER: (I) GRANTING EXPEDITED MOTION SEEKING APPROVAL
                        OF PROCEDURES FOR AMENDED SALE PROCESS AND
                   (II) SCHEDULING FINAL HEARING TO CONSIDER APPROVAL
                          OF SALE OF ASSETS FREE AND CLEAR OF LIENS,
                                  CLAIMS AND ENCUMBRANCES

             ***Final hearing scheduled for March 8, 2019 at 10:00 a.m. at the United States
           Bankruptcy Court, Flagler Waterview Building, 1515 North Flagler Drive, 8th Floor,
                           Courtroom B, West Palm Beach, Florida 33401***

                   ***Objections shall be filed no later than 4:00 p.m. on March 5, 2019***

                 THIS MATTER came before the Court for hearing on February 28, 2019 upon the

        Expedited Motion to Approve (I) Private Sale of Real Property to LR U.S. Hotels Holdings, LLC

        and (II) Authorize Debtor’s Advance of $250,000 to the Town of Palm Beach on Behalf of

        Debtor’s Assets [ECF No. 604] (the “Motion”).

        {2234/000/00437342}                             1
                  Case 18-19441-EPK           Doc 619      Filed 03/01/19       Page 2 of 4



          For the reasons stated on the record, and being otherwise fully advised in the premises,

the Court finds that:

          A.       The Court has jurisdiction over this matter and over the property of the Debtor

pursuant to 28 U.S.C. §§ 157(a) and 1334, venue is proper in this district pursuant to 28 U.S.C. §

1408, and this is a core proceeding pursuant to 28 U.S.C. § 157(b).

          B.       The sale procedures set forth herein (the “Sale Procedures”), and the sale of the

Assets1 contemplated thereunder, are designed to maximize recovery for the Debtor’s estate and

constitute a sound, fair, reasonable and appropriate exercise of the Debtor’s business judgment

          C.       The entry of this Order is in the best interests of the Debtor, its estate, and

creditors.

          Accordingly, it is ORDERED AND ADJUDGED that:

       The Motion [ECF No. 604] is GRANTED as set forth herein.

      2. The Debtor’s prior motion seeking approval of bid procedures and a sale of the Assets

          [ECF No. 93] is deemed WITHDRAWN. Such withdrawal shall not affect the right of

          RREF II Palm House (“RREF”) to receive a breakup fee as provided by that certain Asset

          Purchase Agreement between RREF and the Debtor, as amended by paragraphs 10 and

          11 of the original October 16, 2018 Bidding Procedures Order [ECF No. 154] and the

          November 8, 2018 Amended Bid Procedures Order [ECF No. 273].

      3. The auction scheduled for March 8, 2019 is CANCELLED.

      4. LR U.S. Hotels Holdings, LLC (“LR”), and any wholly-owned affiliate of LR, is deemed

          to be a Qualified Buyer as such term is defined in the Amended Conditional Settlement

          Agreements entered into between the Debtor, the Town of Palm Beach, and the Town of



1
    Capitalized terms not defined herein shall have the definitions provided for in the Motion.
{2234/000/00437342}                                    2
              Case 18-19441-EPK         Doc 619      Filed 03/01/19    Page 3 of 4



       Palm Beach Code Enforcement Board, which have been approved by this Court in the

       Order entered at ECF No. 543.

    The APA is APPROVED, and the sale of the Assets pursuant to such APA shall be

       subject to only a Competing Bid by RREF, if any, in an amount that is no less than

       $40,600,000 and the assumed obligations set forth in the APA, that must be received by

       the Debtor and LR no later than 4:30 p.m. EST on March 4, 2019.

    In the event such a Competing Bid is timely received from RREF by the Debtor and LR,

       LR shall have, up through 4:30 p.m. EST on March 7, 2019, the exclusive right of first

       refusal to submit an offer to the Debtor that is greater than such Competing Bid.

    The Debtor is immediately authorized to advance, on behalf of RREF and LR, the

       $250,000 in total cash consideration due to the Town of Palm Beach and the Town of

       Palm Beach Code Enforcement Board under the Amended Conditional Settlement

       Agreements. Such advance shall be reimbursed at closing by the successful purchaser of

       the Assets.

    The Court will hold a hearing on March 8, 2019 at 10:00 a.m. at the United States

       Bankruptcy Court, Flagler Waterview Building, 1515 North Flagler Drive, 8th

       Floor, Courtroom B, West Palm Beach, Florida 33401 during which the Court will: (a)

       determine whether RREF or LR has submitted the highest and best offer to purchase the

       Assets; (b) consider all timely and properly-filed objections, under 11 U.S.C. §363, to the

       sale of the Assets; and (c) consider final approval of the sale of the Assets free and clear

       of all liens, claims, and encumbrances.




{2234/000/00437342}                              3
                Case 18-19441-EPK        Doc 619      Filed 03/01/19     Page 4 of 4



    Objections, if any, to the sale of the Assets must (a) be in writing; and (b) be filed with

       the Court no later than 4:00 p.m. on March 5, 2019. Any objection not so filed shall be

       deemed waived.

    The Debtor shall ensure that all interested parties are informed of the Motion, the

       SURSRVHG sale, and this Order by immediately serving notice of the Motion and this Order

       on all persons having an interest in the Assets, as well as upon all parties in this case.

                                                ###


Submitted by:

Eric Pendergraft
Counsel for the Debtor
2385 N.W. Executive Center Drive, Suite 300
Boca Raton, Florida 33431
Telephone: (561) 443-0800
Facsimile: (561) 998-0047

Eric Pendergraft is directed to serve a copy of this order upon all interested parties and to file a
Certificate of Service with the Court.




{2234/000/00437342}                              4
